Order entered December          , 2012




                                            In The
                                    Court of Ztppeat55
                          jfiftb IBiotritt of Texati at Iliattati
                                     No. 05-12-01315-CV

                              IN RE CRAIG WATKINS, Relator

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-42330-S

                                           ORDER
       The Court has before it real party in interest's November 29, 2012 motion for an

extension of time to file his motion for en banc reconsideration. The Court GRANTS the

motion and ORDERS the motion for en banc reconsideration tendered by real party in interest

on November 29, 2012 be timely filed as of that date. The Court also has before it respondent's

November 28, 2012 motion for en banc reconsideration. Both motions for en bane

reconsideration are DENIED.